                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


VICTORIA NATHANSON,                             §
                                                §
                  Plaintiff,                    §                5-18-CV-00167-RBF
                                                §
vs.                                             §
                                                §
COMMISSIONER OF THE SOCIAL                      §
SECURITY ADMINISTRATION1;                       §
                                                §
                                                §
                  Defendant.                    §

                                            ORDER

       This Order concerns Plaintiff Victoria Nathanson’s request for judicial review of the

administrative denial of her application for supplemental security income under Title XVI of the

Social Security Act. See 42 U.S.C. §1383(c)(3). This action comes to the undersigned pursuant

to 28 U.S.C. § 636(c), consistent with the parties’ expressed consent. See Dkt. Nos. 3, 6 & 8.

This Court has jurisdiction to review a final decision of the Social Security Administration. See

42 U.S.C. § 1383(c)(3) (incorporating § 405(g)).

       After considering Nathanson’s Brief, Dkt. No. 10, the Brief in Support of the

Commissioner’s Decision, Dkt. No. 11, Nathanson’s Reply, No. 12, the transcript of the

administrative proceedings (“Tr.”), Dkt. No. 7, the other pleadings on file, the applicable

authority, and the entire record in this matter, the Administrative Law Judge’s (“ALJ”) decision

is REVERSED and this matter is REMANDED to the Commissioner for further consideration,

as discussed below.



1
  Nancy A. Berryhill no longer holds the title of Acting Commissioner, and no other Acting
Commissioner has been named. The office of Commissioner is presently vacant, and the caption
has been amended accordingly.




                                               1
       I.      Background

       Plaintiff Victoria Nathanson filed applications for supplemental security income and for

disability-insurance benefits on August 31, 2012, alleging disability with an onset date of

December 1, 2001, due to bipolar disorder, depression, and anxiety. See Tr. 103-47. Nathanson

has a 12th-grade education, has completed one year of college course work, see id. 580, and has

prior relevant work experience as a restaurant manager and waitress, see id. 78.

       Nathanson’s claims were initially denied on March 19, 2013, see id. 101-02, and again on

reconsideration on June 11, 2013, see id. 146-47. Nathanson then requested and obtained a

hearing before an Administrative Law Judge, at which Nathanson amended her onset date to

May 1, 2016. See id. 39, 151. On January 28, 2015, the ALJ issued a decision unfavorable to

Nathanson. See Tr. 151-61. The Appeals Council, however, subsequently remanded with

instructions for the ALJ to: (1) further consider Nathanson’s residual functional capacity in

accordance with the applicable Social Security Regulations and Rulings and the correct age

categories; (2) obtain supplemental evidence from a vocational expert to clarify the effect of the

assessed limitations on Nathanson’s occupational base; and (3) identify and resolve any conflicts

between the vocational expert’s testimony and the information provided by the Dictionary of

Occupational Titles (“DOT”) and its companion publication, the Selected Characteristics of

Occupations. Id. 169-71.

       On remand, the ALJ held a hearing on November 12, 2016, which Nathanson and her

attorney attended; both Nathanson and vocational expert Elizabeth Wheeler testified. See id. 68-

98. Nathanson, at the hearing, amended her alleged onset date once again, this time to August 31,

2012. She also withdrew her Title II claim. See id. 70-73.




                                                2
       On December 27, 2016, the ALJ again denied Nathanson’s claim for benefits. See id. 11-

21. The ALJ applied the required five-step sequential analysis. At step one of the analysis, the

ALJ found that Nathanson had not engaged in substantial gainful activity since her amended

alleged onset date of August 31, 2012. Id. 13. At step two, the ALJ found that Nathanson had the

severe impairments of affective disorder, anxiety, mild Crohn’s disease, and obesity. Id. At step

three, the ALJ found that none of these impairments meet or medically equal the impairments of

one of the listed impairments in the applicable Social Security Regulations. Id. 14-15.

       Before reaching step four of the analysis, the ALJ found that Nathanson retains the

physical residual functional capacity to “lift and carry 50 pounds occasionally and 25 pounds

frequently, stand/walk/sit 6 hours compiled of an 8-hour day, and never climb ladders, work at

dangerous heights, or around dangerous or heated machinery.” Id. 15. With respect to

Nathanson’s mental residual functional capacity, the ALJ limited Nathanson to unskilled simple

entry-level work and only occasional contact with the general public. Id. While the ALJ

determined that Nathanson needs customary breaks, she determined that Nathanson can

“concentrate and pay attention acceptably.” Id. In making this residual-functional-capacity

assessment, the ALJ concluded that Nathanson’s statements regarding the type, severity, and

frequency of her symptoms and limitations were not substantiated by the “clinical findings and

longitudinal records” set forth in the treatment notes of Nathanson’s long-term treating

psychiatrist, Dr. Gary Penny. Id. 17. Indeed, citing Dr. Penny’s treatment notes, the ALJ

discounted all medical opinions of record. Id. 17-20.

       Dr. Penny’s conclusions and treatment notes bear further discussion. According to Dr.

Penny, Nathanson—who Dr. Penny diagnosed with bipolar disorder, panic syndrome, and

attention deficit hyperactivity disorder (“ADHD”)—has “extreme” limitations in her ability to do




                                                3
the following: (1) maintain attention for extended periods; (2) perform activities within a

schedule or maintain regular attendance and be punctual with customary tolerances; and (3)

complete a normal workday or workweek without interruptions from psychologically based

symptoms. Id. 642-44.

        Dr. Penny further concluded that Nathanson experiences “marked limitations” in her

ability to: (1) understand, remember, and carry out detailed instructions; (2) make simple work-

related decisions; (3) perform at a consistent pace with a standard number and length of rest

periods; and (4) interact appropriately with the general public. Id.

        Finally, Dr. Penny determined that Nathanson would be “moderately” limited in her

ability to: (1) remember locations and work-like procedures; (2) work in coordination with or in

proximity to others without being distracted by them; (3) get along with coworkers or peers

without distracting them or exhibiting behavioral extremes; (4) respond appropriately to changes

in work settings; and (5) travel in unfamiliar places or use public transportation. Id.

        Based on these limitations, Dr. Penny determined that Nathanson would average four or

more absences per month. Id.

        The ALJ, however, afforded “little weight” to Dr. Penny’s assessment of Nathanson’s

mental capacity. Id. 19. In doing so, the ALJ reasoned that Dr. Penny’s “restrictive opinions”

“are not supported by [his] own treatment notes and [his] clinical findings documenting normal

mental status examinations, euthymic mood, and a good response to medication.” Id. 20. The

ALJ further determined that Dr. Penny’s conclusions are inconsistent with Nathanson’s

“substantially intact daily activities and social functioning” and that Dr. Penny’s notation that

Nathanson did not use alcohol appeared inconsistent with more recent, but unspecified, evidence

in the record. Id.




                                                  4
       The ALJ also largely discounted the opinion of consultative examiner Dr. Sean Connolly.

Tr. 20. Nathanson’s global assessment of functioning score (“GAF”) of 50—which the ALJ

acknowledged indicates “serious symptoms [in social and occupational functioning]”2—is only a

“snapshot” of Nathanson’s functioning at the time she was examined, the ALJ noted. Id. This

score, the ALJ reasoned, is “not consistent with [Nathanson’s] longitudinal treatment history and

sustained serial clinical findings [as set forth in Dr. Penny’s treatment notes].” Id. Those notes,

according to the ALJ, “indicate [that] a lesser degree of limitation has been present since the

onset of treatment. Id. The ALJ, however, afforded “some weight” to Connolly’s opinion that

Nathanson “can follow simple instructions.” Id.

       Finally, the ALJ accorded “little weight” to the opinions of the three state agency

psychologists—Doctors Langsford, Wong, and Alexander—who each opined that Nathanson is

able to understand, remember, and carry out detailed but not complex instructions. Id. 110, 132,

567. In reaching this conclusion, the ALJ once again invoked Dr. Penny’s notes and determined

that Nathanson’s “longitudinal record reveals [she] responded well to her medications and

treatment with Dr. Penny and that she was actually able to take multiple trips out of town, attend

concerts go to the park, and drive throughout the period at issue.” Id. 20.

       After effectively discounting all of the above-referenced opinions, the ALJ then briefly

set forth the following basis for her mental residual-capacity assessment:

       The limited amount and type of abnormal clinical findings, the longitudinal
       treatment records documenting a positive response to treatment, and
       [Nathanson’s] daily activities and social functioning indicate that, despite some
       degree of persistent moderate severity symptoms secondary to her affective and
       anxiety disorders, she remains capable of unskilled, simple entry level work

2
  See also Boyd v. Apfel, 239 F.3d 698, 702 (5th Cir. 2001) (explaining that “[a] GAF score of 41
to 50 is classified as reflecting “serious symptoms (e.g., suicidal ideation, severe obsessional
rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school
functioning (e.g., no friends, unable to keep a job)”) (citing DSM–IV, p. 32).




                                                  5
       permitting customary breaks but she remains able to concentrate and pay attention
       acceptably provided she is limited to situations involving only occasional contact
       with the general public.

Id. 20-21.

       At step four of the analysis, after considering Nathanson’s residual functional capacity

and the testimony of the vocational expert, the ALJ determined that Nathanson was unable to

perform any of her past relevant work. See id. 21.

       At step five, however, the ALJ found that considering Nathanson’s age (she was 59 years

old at the time of the decision), educational factors, prior work experience, and residual

functional capacity, as well as the testimony of the vocational expert, there were jobs in

significant numbers in the national economy that Nathanson could perform, namely the positions

of dishwasher (DOT 318.687-010), janitor (DOT 381.687-018), and housekeeper (DOT 323.687-

010). Accordingly, the ALJ determined that Nathanson is not disabled for purposes of the Act

and therefore not entitled to receive benefits. Id.

       Nathanson’s subsequent request for review of the ALJ’s decision was denied by the

Appeals Council. Id. 1-7. Accordingly, on March 13, 2017, after exhausting all available

administrative remedies, Nathanson filed this action for judicial review. Dkt. No. 1. Although

Nathanson now seeks judicial review of the ALJ’s denial of disability insurance benefits

pursuant to both Titles XVI and II of the Social Security Act, she concedes that she withdrew her

Title II claim at the administrative level. See Dkt. No. 10 at 2 (citing Tr. 70-73). Accordingly, the

Court will only evaluate the merits of Nathanson’s Title XVI claim because the Title II claim is

not properly presented here.




                                                      6
       II.     Legal Standards

       Standard of Review. In reviewing the denial of benefits, a court determines only whether

the Commissioner’s decision applied the proper legal standards and is supported by substantial

evidence. Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995); 42 U.S.C. §§ 405(g), 1383(c)(3).

“Substantial evidence is more than a scintilla, less than preponderance, and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Villa v.

Sullivan, 895 F.2d 1019, 1021-22 (5th Cir. 1990) (quoting Hames v. Heckler, 707 F.2d 162, 164

(5th Cir. 1983)).

       A reviewing court will “weigh four elements of proof when determining whether there is

substantial evidence of disability: (1) objective medical facts; (2) diagnoses and opinions of

treating and examining physicians; (3) the claimant’s subjective evidence of pain and disability;

and (4) [the claimant’s] age, education, and work history.” Martinez, 64 F.3d at 174. “‘[N]o

substantial evidence’ will be found only where there is a ‘conspicuous absence of credible

choices’ or ‘no contrary medical evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir.

1988) (quoting Hames, 707 F.2d at 164).

       A reviewing court does not re-weigh the evidence or substitute its judgment for that of

the Commissioner. Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). Conflicts in the evidence

and credibility assessments are for the Commissioner, not a court, to resolve. Id. Fact findings

supported by substantial evidence are conclusive; legal conclusions and claims of procedural

error are reviewed de novo. See Greenspan v. Shalala, 38 F.3d 232, 235 (5th Cir. 1994); Carr v.

Apfel, 133 F. Supp. 2d 476, 479-80 (N.D. Tex. 2001).

       General Entitlement to Benefits. The term “disability” means the inability to “engage in

any substantial gainful activity by reason of any medically determinable physical or mental




                                               7
impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A

claimant like Nathanson is disabled only if her physical or mental impairment or impairments are

so severe that she is unable to perform his previous work and cannot—considering her age,

education, and work history—participate in any other kind of substantial gainful work that exists

in significant numbers in the national economy and regardless of whether such work exists in the

area in which she lives, a specific job vacancy exists, or she would be hired if he applied for

work. 42 U.S.C. §§ 423(a)(1), 1382c(a)(3)(B).

       Overview of the Evaluation Process and Burden of Proof. “To prevail on a claim for

disability benefits, a claimant must establish a physical or mental impairment lasting at least

twelve months that prevents [him] from engaging in any substantial gainful activity.” Carr, 133

F. Supp. 2d at 479. To determine whether substantial gainful activity is possible, the pertinent

regulations require a five-step sequential inquiry. See id.; 20 C.F.R. §§ 404.1520, 416.920.

       At the first step, the Commissioner determines whether the claimant is currently engaged

in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). “Substantial gainful activity” means

“the performance of work activity involving significant physical or mental abilities for pay or

profit.” Newton, 209 F.3d at 452-53 (citing 20 C.F.R. § 404.1572(a)-(b)). An individual working

and engaging in substantial gainful activity will not be found disabled, regardless of medical

condition or age, education, and work experience. 20 C.F.R. § 404.1520(b).

       Step two addresses whether the claimant has a medically determinable physical or mental

impairment that is severe, or a combination of impairments that is severe. 20 C.F.R.

§ 404.1520(a)(4)(ii); Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985). “[A]n impairment

can be considered as not severe only if it is a slight abnormality having such minimal effect on




                                                 8
the individual that it would not be expected to interfere with the individual’s ability to work,

irrespective of age, education or work experience.” Stone, 752 F.2d at 1101 (quotation marks

omitted). An individual without a “severe impairment” will not be considered disabled. 20

C.F.R. § 404.1520(c).

         At step three, an individual who has an impairment that meets or is medically equal to the

criteria of a listed impairment in Appendix 1 of the regulations (“the Listings”) will be

considered disabled without the consideration of other vocational factors. 20 C.F.R.

§ 404.1520(d). But if the claimant does not qualify under the Listings, then the evaluation

continues to the fourth step. Before commencing the fourth step, the claimant’s residual

functional capacity is assessed. This involves a “multidimensional description of the work-

related abilities” a claimant retains despite medical impairments. 20 C.F.R. § Pt. 404, Subpt. P,

App. 1; see also 20 C.F.R. § 404.1520(e); Perez v. Barnhart, 415 F.3d 457, 461-62 (5th Cir.

2005).

         At the fourth step, the residual-functional-capacity assessment and the demands of the

claimant’s past relevant work are reviewed. 20 C.F.R. § 404.1520(f). Past relevant work

constitutes either “the actual demands of past work” or “‘the functional demands . . . of the

occupation as generally required by employers throughout the national economy.’” Jones v.

Bowen, 829 F.2d 524, 527 n.2 (5th Cir. 1987) (quoting SSR 82-61). If an individual is capable of

performing the work she has actually performed in the past or as defined by the DOT, a finding

of “not disabled” will be made. 20 C.F.R. § 404.1520(f).

         The fifth step evaluates the claimant’s ability—given residual capacities, age, education,

and work experience—to perform other work. 20 C.F.R. § 404.1520(g). If an individual’s

impairment precludes performing any other type of work, the claimant will be found disabled. Id.




                                                 9
       The claimant bears the burden of proof at the first four steps of the evaluation process.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). Once the claimant satisfies his burden at

each of the first four steps, the burden then shifts to the Commissioner at step five to show there

is other gainful employment available in the national economy that the claimant is capable of

performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference to the

Medical-Vocational Guidelines of the regulations or by expert vocational testimony or other

similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). If the Commissioner

adequately points to potential alternative employment, the burden shifts back again to the

claimant to prove inability to perform that work. Anderson v. Sullivan, 887 F.2d 630, 632-33 (5th

Cir. 1989). A finding that a claimant is not disabled at any point in the five-step evaluation is

conclusive and terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

       III.    Analysis

       At issue is whether reversible error occurred in connection with ALJ’s assessment of

Nathanson’s mental residual functional capacity. It did. Under the circumstances presented here,

the ALJ should have contacted Dr. Penny to ascertain the basis for his opinion. The ALJ’s failure

to do so rendered the record in this case underdeveloped and insufficient to support the ALJ’s

decision on the weight to afford the medical opinions of record on Nathanson’s mental residual

functional capacity. This error was not harmless under these circumstances and, therefore,

remand is required.

       Dr. Penny’s treatment records. In assessing Nathanson’s mental residual functional

capacity, the ALJ assigned little weight to all medical opinions of record because they were

allegedly inconsistent with Nathanson’s “longitudinal treatment history” as set forth in Dr.

Penny’s treatment notes. The treatment notes, however, are not comprehensive or even clear;




                                                10
they appear to be personal handwritten notes written by Dr. Penny to himself. Rather than

contacting Dr. Penny to ascertain the basis for his opinion and its relationship with matters

mentioned or alluded to in his notes, the ALJ appears to have simply referenced and credited

select, incomplete portions of Dr. Penny’s handwritten treatment notes. These include almost

indecipherable notations in which Dr. Penny noted that Nathanson appeared “stable” or

presented euthymic. See Tr. 17-20. And the notes also include swaths of notations that are

indecipherable.

       To be clear, Dr. Penny’s notes are often illegible and are drafted in outline format. While

certain legible portions of the notes certainly can be seen to show Nathanson experienced periods

of stability or improvement within the more than 10-year treatment period, other illegible entries

could very well indicate that Nathanson experienced substantial periods of instability or

depression. Such information about instability or depression, of course, would inform a decision

regarding the weight to afford the medical opinions in the case. Moreover, a conclusion that

Nathanson potentially experienced substantial periods of instability or depression is actually

consistent with other information in the record. As Nathanson explained in testimony, she often

“feels good” following a medication change but eventually reverts into a heavily depressed state.

See Tr. 82, 88.

        “The ALJ owes a duty to a claimant to develop the record fully and fairly to ensure that

his [or her] decision is an informed decision based on sufficient facts.” Brock v. Chater, 84 F.3d

726, 728 (5th Cir. 1996). This obligation is triggered here because Dr. Penny’s treatment notes

on their own are too indecipherable, ambiguous, and inadequate to enable proper evaluation of

his opinion, yet those notes are repeatedly invoked by the ALJ as a significant basis (if not the

sole basis) for the ALJ’s ultimate conclusion. See Hyatt v. Astrue, No. 3:11CV681-DPJ-FKB,




                                               11
2013 WL 527820, at *4 (S.D. Miss. Jan. 25, 2013), report and recommendation adopted, No.

3:11CV681 DPJ-FKB, 2013 WL 508347 (S.D. Miss. Feb. 11, 2013). Although the Court is not

aware of a decision from this circuit directly on point, there is persuasive authority reflecting that

the illegibility of important evidentiary material, such as Dr. Penny’s notes, warrants remand for

clarification and supplementation, particularly where—as is the case here—the ALJ uses the

notes as a basis to discount a treating physician’s opinion. See, e.g., Minnifield v. Berryhill, No.

3:17CV1196(DFM), 2018 WL 4380979, at *7 (D. Conn. Sept. 14, 2018) (collecting authorities);

Yamin v. Comm’r of Soc. Sec., No. 607-CV-1574-ORL-GJK, 2009 WL 799457, at *12-14 (M.D.

Fla. Mar. 24, 2009) (collecting authorities).

       It is likely that Social Security Ruling 96-5p provides further support for a remand here,

although no such additional support is needed in these circumstances. Social Security Ruling 96-

5p was in effect when Nathanson filed her claim,3 and it requires an ALJ to make “every

reasonable effort to recontact [treating] sources for clarification when they provide opinions on

issues reserved to the Commissioner and the bases for such opinions are not clear [].” SSR, 96-

5P, 1996 WL 374183; see also Cain v. Barnhart, 193 F. App’x 357, 361 (5th Cir. 2006).

Accordingly, “if the ALJ believed that there was a conflict between Dr. [Penny’s] treatment

notes and h[is] opinion, SSR 96-5p directs the ALJ to contact the treating physician to obtain []

clarification, which the ALJ failed to do.” Guillen v. Berryhill, No. 3:16-CV-1397-D (BF), 2017

3
 Although the Court recognizes that Social Security Ruling 96-5 was rescinded on March 27,
2017, its rescission was only “effective for claims filed on or after March 27, 2017.” Foy v.
Berryhill, No. CV CBD-17-2743, 2018 WL 3707837, at *6 (D. Md. Aug. 3, 2018); see also
Henderson v. Comm’r of Soc. Sec., No. 4:17-CV-00039-JHE, 2018 WL 4518321, at *4 (N.D.
Ala. Sept. 20, 2018); Palistrant v. Comm’r of Soc. Sec., No. 16-CV-588-FPG, 2018 WL
4681622, at *4 (W.D.N.Y. Sept. 28, 2018). In addition, the Social Security Administration’s
Hearings, Appeals, and Litigation Law Manual (“HALLEX”) requires adjudicators to use SSR
96-5p “[f]or claim(s) filed before March 27, 2017” “throughout the entire appeals process.” Foy,
2018 WL 3707837, at *6 (quoting HALLEX I-5-3-30, 2017 WL 1362776, at *5 (2017)).
Accordingly, it would appear that SSR 96-5p is still relevant for purposes of Nathanson’s claim.




                                                 12
WL 4179876, at *4 (N.D. Tex. Sept. 1, 2017), report and recommendation adopted, 2017 WL

4122717 (N.D. Tex. Sept. 18, 2017); see also Spellman v. Shalala, 1 F.3d 357, 361 (5th Cir.

1993) (explaining that “Social Security Rulings are binding on all components of the

Administration”) (quotations omitted).

       This is not a case where it is apparent from the record that the treating provider’s opinion

is inconsistent with other substantial evidence in the record, or even where the basis of the

treating provider’s opinion is otherwise sufficiently evident to warrant affording it little or no

weight. Cf. Haynes v. Colvin, No. 6:12-CV-00330-WSS, 2015 WL 3964783, at *7 (W.D. Tex.

June 29, 2015); Pearson v. Barnhart, No. 1:04-CV-300, 2005 WL 1397049, at *4 (E.D. Tex.

May 23, 2005). Although the ALJ stated at one point during the hearing that she believed Dr.

Penny’s notes were “legible,” see Tr. 96, she also expressed considerable frustration in

attempting to follow his notes, see Tr. 95 (explaining that she wished Dr. Penny had drafted his

notes in full sentences and that she would have to “dig through” the handwriting to “make some

sense out of it”). And more to the point, the Court has reviewed the entire record and is unable to

comprehend a substantial portion of Dr. Penny’s notes. Thus, in discounting Dr. Penny’s

opinion, the ALJ could not have made a sufficiently “informed decision based on sufficient

facts.” Brock, 84 F.3d at 728.

       Harmlessness. The ALJ’s error here was not harmless. In doggedly attempting to

ascertain what Dr. Penny’s notes said, the ALJ could only interpret what she thought Dr. Penny

meant by his often-indecipherable notations. This left gaps in understanding Dr. Penny’s

conclusions as well as gaps in the longitudinal record of Nathanson’s medical history. The ALJ’s

reliance on no more than a series of best guesses at a crucially important factual record and

medical assessment as a basis to provide little weight to Dr. Penny’s conclusions—and also to




                                                13
discount all other medical opinions of record—was too much of a stretch. Likewise, there is no

basis to support the ALJ’s assumption that the illegible portions of the notes do not include

matters that would support the various medical opinions and undermine the ALJ’s ultimate

conclusion. Fuller development and clarification of this evidence is particularly important in

light of the severe limitations noted by Dr. Penny, as well as the vocational expert’s testimony

that Nathanson would not be able to maintain employment if she were consistently off task more

than ten percent of the day. See Tr. 93. And the harmful nature of this error is only compounded

by the ALJ’s apparent decision to draw her own independent conclusions—based on an

incomplete treatment record—regarding the effects that Nathanson’s mental impairments have

on her ability to work. See Williams v. Astrue, 355 Fed. App’x 828, 832 n. 6 (5th Cir. Dec. 10,

2009) (noting, “an ALJ may not rely on his own unsupported opinion as to the limitations

presented by the applicant’s medical conditions”); see also Raper v. Colvin, 262 F. Supp. 3d 415,

423 (N.D. Tex. 2017) (collecting cases holding that an ALJ is not permitted to reject all relevant

medical opinions and then independently assess a claimant’s residual functional capacity without

medical evidence addressing effects of the claimant’s impairments on the claimant’s ability to

work).

         Because substantial evidence in the current record does not support the ALJ’s mental

residual-functional-capacity assessment—at best there is only cherry-picked evidence taken from

an underdeveloped, incomplete record—it is more than conceivable that the ALJ could have

reached a different determination at step five had she fully and fairly developed the record by

contacting Dr. Penny. See Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000) (“[I]t is clear that the

ALJ must consider all the record evidence and cannot ‘pick and choose’ only the evidence that




                                                14
supports his[or her] position.”). This likely would have required only little effort on her part.4 As

a result, remand for further development of the record and to ensure that the ALJ’s decision rests

on sound medical judgment is necessary. See Garcia v. Berryhill, No. EP-17-CV-00263-ATB,

2018 WL 1513688, at *3 (W.D. Tex. Mar. 27, 2018) (“[T]he Courts of Appeal agree that

analyzing the raw medical data in contravention of all physician assessments, or without a

physician assessment, is reversible error.”).

       Remand Instructions. For the reasons discussed above, remand is appropriate. On

remand, the ALJ shall contact Dr. Penny to ascertain the basis for his medical opinion regarding

Nathanson’s ability to work. The ALJ shall then fully develop her findings regarding the proper

weight to afford to all medical opinions of record. She shall also perform a detailed analysis of

Dr. Penny’s views under the criteria set forth in 20 C.F.R. § 404.1527(c)5 to the extent she still

decides to afford his opinion little, no, or even partial weight.6 If necessary, the ALJ shall hold

another hearing and obtain new vocational expert testimony.


4
  See Cullin v. Comm’r of Soc. Sec., No. CIV.A. 12-10279, 2013 WL 951068, at *8 (E.D. Mich.
Jan. 25, 2013), report and recommendation adopted, 2013 WL 951051 (E.D. Mich. Mar. 12,
2013).
5
  The undersigned is aware that the Social Security Administration published a new rule,
applicable to claims filed on or after March 27, 2017, that eliminated the treating physician rule.
See 20 C.F.R. § 404.1520c. Because Nathanson’s claim was filed prior to this date, the pre-
amendment version of the rule applies here. See 20 C.F.R. § 404.1527 (“For claims filed . . .
before March 27, 2017, the rules in this section apply. For claims filed on or after March 27,
2017, the rules in § 404.1520c apply.”).
6
  See, e.g., Stapleton v. Berryhill, No. 2:16-CV-251, 2018 WL 1449397, at *10 (N.D. Tex. Mar.
7, 2018), report and recommendation adopted, No. 2:16-CV-251-D, 2018 WL 1426901 (N.D.
Tex. Mar. 22, 2018) (“[I]f declining to give a treating source medical opinion ‘controlling
weight,’ an ALJ must consider the [404.1527] factors . . . ”); Conte v. Comm’r, SSA, No. 4:16-
CV-00048-CAN, 2017 WL 1037570, at *5 (E.D. Tex. Mar. 16, 2017); Richardson v. Colvin,
4:15-CV-0879-BL, 2017 WL 237637, at *9 (N.D. Tex. Jan. 17, 2017); McKellar v. Colvin, No.
CV H-15-3298, 2016 WL 7742812, at *9 (S.D. Tex. Aug. 19, 2016); Neal v. Colvin, No. A-14-
CV-906-AWA, 2015 WL 5098796, at *4 (W.D. Tex. Aug. 31, 2015); Valadez v. Barnhart, No.
CIV.A. SA04CA1176XR, 2005 WL 2648329, at *6 (W.D. Tex. Oct. 11, 2005).




                                                 15
       IV.     Conclusion

       For the reasons discussed above, the ALJ’s decision that Nathanson is not disabled is

REVERSED and this case is REMANDED to the Commissioner pursuant to sentence four of

42 U.S.C. § 405(g) for further consideration consistent with this opinion.

       IT IS SO ORDERED.

       SIGNED this 1st day of March, 2019.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE




                                                16
